EXAMINER’S REMARKS


Response to Amendment
	Applicant’s amendment filed February 10, 2022 has been entered.


Drawings
The drawings filed September 18, 2019 and June 1, 2021 are informal.  Replacement formal drawings are required in compliance with 37 CFR 1.121(d).  Note that lines, numbers and letters are not uniformly thick and well defined, clean, durable, and black (i.e. poor line quality exist throughout).  See 37 CFR 1.84(l).
  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/February 19, 2022                            Primary Examiner, Art Unit 3636